  Case 15-15367         Doc 62     Filed 12/13/18 Entered 12/13/18 09:24:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-15367
         MICHELLE RANGE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/30/2015.

         2) The plan was confirmed on 06/30/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/02/2016, 06/27/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/16/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,500.00.

         10) Amount of unsecured claims discharged without payment: $124,752.22.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-15367         Doc 62         Filed 12/13/18 Entered 12/13/18 09:24:58                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                 $17,509.50
        Less amount refunded to debtor                              $407.15

NET RECEIPTS:                                                                                      $17,102.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $4,000.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $731.98
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,731.98

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCESS HEALTH CENTER LTD            Unsecured      1,031.00            NA              NA            0.00       0.00
ACL INC                             Unsecured         186.00           NA              NA            0.00       0.00
Afni, Inc.                          Unsecured      1,174.00            NA              NA            0.00       0.00
ALEXIAN BROTHERS MEDICAL CENT       Unsecured         138.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION              Unsecured         368.00           NA              NA            0.00       0.00
ATG CREDIT                          Unsecured          50.00           NA              NA            0.00       0.00
ATLANTIC CREDIT & FINANCE           Unsecured     14,822.00            NA              NA            0.00       0.00
Banfield Hospital                   Unsecured         555.00           NA              NA            0.00       0.00
BUREAU OF COLLECTION RECOVER        Unsecured      1,237.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE            Secured       12,670.00     11,768.00        10,768.00     10,768.00     900.97
CAPITAL ONE AUTO FINANCE            Unsecured            NA       1,228.62        2,228.62          18.74       0.00
CAPITAL ONE NATIONAL ASSOC          Unsecured         234.00        299.31          299.31           2.52       0.00
CERTEGY                             Unsecured         104.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO HEIGHTS             Unsecured         200.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON                 Unsecured         263.00           NA              NA            0.00       0.00
CONSULTANT IN PATHOLOGY             Unsecured          55.00           NA              NA            0.00       0.00
DEPARTMENT OF COMMUNITY DEV         Unsecured      4,448.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L              Unsecured      1,175.00            NA              NA            0.00       0.00
ER SOLUTIONS INC                    Unsecured         989.00           NA              NA            0.00       0.00
Halsted Financial Services          Unsecured         442.00           NA              NA            0.00       0.00
I C Systems Collections             Unsecured         555.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC             Unsecured         143.00           NA              NA            0.00       0.00
IMPERIAL PARKING                    Unsecured          25.00           NA              NA            0.00       0.00
INVESTIGATION & RECOVERY ASSO       Unsecured      2,644.00            NA              NA            0.00       0.00
LIFETIME FITNESS                    Unsecured         201.00           NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM       Unsecured         379.00           NA              NA            0.00       0.00
MALCOM S GERALD & ASSOC             Unsecured         138.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO           Unsecured         220.00           NA              NA            0.00       0.00
MIDSTATE COLLECTION SOLUTION        Unsecured         241.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-15367       Doc 62       Filed 12/13/18 Entered 12/13/18 09:24:58                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid           Paid
NICOR GAS                       Unsecured         830.00        614.51        614.51           5.17         0.00
NORTHWEST COLLECTORS            Unsecured          30.00           NA            NA            0.00         0.00
OMNI CREDIT SERVICES OF FL      Unsecured         181.00           NA            NA            0.00         0.00
PALATINE PUBLIC LIBRARY         Unsecured          25.00           NA            NA            0.00         0.00
PAYDAY LOAN STORE OF IL INC     Unsecured      1,642.00            NA            NA            0.00         0.00
PENTAGROUP FINANCIAL            Unsecured         383.00           NA            NA            0.00         0.00
PLAZA ASSOCIATES                Unsecured         371.00           NA            NA            0.00         0.00
PREMIER ORTHOPAEDIC & HAND CT   Unsecured          50.00           NA            NA            0.00         0.00
PROFFESSIONAL ACCOUNT MGMT      Unsecured         201.00           NA            NA            0.00         0.00
RDK COLLECTION SERVICES         Unsecured         110.00           NA            NA            0.00         0.00
RECEIVABLES SPECIALIST INC      Unsecured      1,528.00            NA            NA            0.00         0.00
RESURGENT CAPITAL SERVICES      Unsecured         248.00           NA            NA            0.00         0.00
SBL PHYSICIAN BILLING           Unsecured          97.00           NA            NA            0.00         0.00
SOUTH SUBURBAN HOSPITAL         Unsecured         279.00           NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY         Unsecured      4,000.00     12,766.14     12,766.14         107.36          0.00
ST JAMES HEALTH CARE CLINIC     Unsecured         997.00           NA            NA            0.00         0.00
TRANSWORLD SYSTEMS INC          Unsecured         862.00           NA            NA            0.00         0.00
US DEPT OF EDUCATION            Unsecured     61,518.00     67,492.04     67,492.04         567.61          0.00
VERIZON WIRELESS                Unsecured      2,766.00            NA            NA            0.00         0.00
VILLAGE OF RIVERDALE            Unsecured         200.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                    $0.00
      Mortgage Arrearage                                    $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                          $10,768.00         $10,768.00                  $900.97
      All Other Secured                                     $0.00              $0.00                    $0.00
TOTAL SECURED:                                         $10,768.00         $10,768.00                  $900.97

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $83,400.62             $701.40                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-15367         Doc 62      Filed 12/13/18 Entered 12/13/18 09:24:58                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,731.98
         Disbursements to Creditors                            $12,370.37

TOTAL DISBURSEMENTS :                                                                      $17,102.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
